Smith, C. J.,
delivered the opinion of the court.
Appellant was indicted for murder and convicted of manslaughter.
The county of Yalobusha is' divided into two circuit court districts. When the case came on for trial, the district attorney requested the court to order a special venire from the county at large, fifty names to be drawn from the jury box of the second district and fifty competent jurors to he summoned from the first district. This was objected to by the defendant “for the reason that there is no law authorizing any such proceeding.” The jury box for the first district had been practically exhausted ; there remaining therein the names of only three persons. The court sustained this motion, and fifty names were drawn from the jury box of the second dis*564trict and the sheriff directed to summon fifty competent jurors from the body of the first district. Section 2692 of the Code of 1906 provides:
“In such counties (referring to counties in which there are two circuit court districts) a juror shall not be required to serve out of his district, except the court in. its discretion should otherwise direct, and except when, drawn on a special venire; and in either of such excepted cases the jury shall be drawn from the two jury-boxes, if the court so direct, one name from each alternately. ”
This section clearly authorized the summoning of a special venire from both districts of a county containing more than one district, and, on account of the fact that the jury boxes from one of the districts had been exhausted, the court below committed no error in not directing that one name be drawn from each district alternately; it being impossible for this to be done. Moreover, since there is no evidence that appellant was not tried by a fair and impartial jury, error cannot be predicated of an irregularity in the drawing or impaneling-thereof, since the statutes on the subject are declared, by section 2718 of the Code of 1906, to be directory merely.. Buchanan v. State, 84 Miss. 332, 36 So. 388.
The court committed no error with reference to the-other matters complained of.

Affirmed..